Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment filed 29 June 2022 has not been entered because it does not conform to 37 CFR 1.121(b)(1)(ii) because: at least replacement paragraphs 0033 & 0034 do not include the full text with markings to show all the changes relative to the previous version of the paragraph.
The disclosure is objected to because of the following informalities: The specification refers to figures 1 and 2 which no longer exist.  Examiner notes that figure 3 shows a cross-section of the side view of figure 1B and that paragraph 0045 refers to figure 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) further in view of Mumford (US 4322009).
Claim 1:  Schreiber discloses a bottle F (elongate wine bottle) with an internal space capable of holding wine therein comprising: a hollow and cylindrical body with a closed bottom and an outer surface, a shoulder E and neck G, reading on the claimed neck, extending to an open outer end of the bottle F (elongate wine bottle) remote from the closed bottom, the shoulder E and neck G including an external screw thread along its outer surface, and a cap including an inner surface with an internal screw thread corresponding to the external screw thread of the shoulder E and neck G such that the cap can be attached to the shoulder E and neck G by means of a screwing movement in order to close the open outer end of the bottle F (wine bottle) in an airtight manner, wherein the body and shoulder E and neck G have a thickness of a material which is the same over a length thereof, wherein a diameter of a circular cross-section of the body is larger than a diameter of a circular cross-section of the shoulder E and neck G such that the bottle F (elongate wine bottle) has the same bottle diameter along the length of the bottle F (wine bottle) when the cap is coupled to the shoulder E and neck G, an outer surface of the cap being coplanar with the outer surface of the body of the bottle F (wine bottle) (see annotated fig. 1 below).  
Schreiber does not disclose the neck including an annular edge situated below the external screw thread relative to the open outer end, the cap further including a punched tear line formed along a periphery of the cap, the tear line being positioned directly below the external screw thread and directly above the annular edge when the cap is coupled to the neck, or the punched tear line configured to enable an upper part of the cap to be separated from a lower part of the cap by means of tearing as a result of a rotating movement of the cap relative to the neck in order to the leave the open outer end of the wine bottle clear.
Mumford teaches a bottle neck 10 including bottle neck threads 11 along its outer surface and a retaining bead 12 (annular edge) situated below the bottle neck threads 11 relative to an open outer end, a closure 1 including a scored slit 6 (punched tear line) formed along a periphery of the closure 1, the slit 6 (tear line) being positioned directly below the bottle neck threads 11 and directly above the retaining bead 12 (annular edge) when the closure 1 is coupled to the neck 10, and the scored slit 6 (punched tear line) configured to enable an upper portion 3a (upper part) of the closure 1 to be separated from a lower portion 3b (lower part) of the closure 1 by means of tearing as a result of a rotating movement of the closure 1 relative to the neck 10 in order to the leave the open outer end of the bottle clear (see fig. 6-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the bottle F (elongate wine bottle) of Schreiber to include a retaining bead 12 (annular edge) on the neck G below the external screw thread relative to the open outer end and to have provided the cap with a scored slit 6 (punched tear line) formed along a periphery of the cap, directly below the external screw thread and directly above the retaining bead 12 (annular edge) when the cap is coupled to the shoulder E and neck G, as taught by Mumford, in order to provide the bottle F (elongate wine bottle) with tamper evidence.

    PNG
    media_image1.png
    692
    346
    media_image1.png
    Greyscale


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) and Mumford (US 4322009) as applied to claim 1 above, and further in view of Wollman (US 20070039916).
Claim 2:  The combination discloses a shoulder E which extends perpendicularly from the body to the portion of the neck G including the screw threads (see annotated fig. 1 above).
The combination does not disclose the diameter of the circular cross-section of the body being a maximum of 10% larger than the diameter of the circular cross-section of the neck.
Wollman teaches a bottle 101 and cap 120, wherein the bottle 101 includes a shoulder 107 and neck 109, together reading on the claimed neck, wherein the shoulder 107 slopes upwards from a sidewall 105 of the bottle 101 to the neck 109 (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shoulder E to slope upwards from the body to the portion of the neck G including the screw threads, in view of Wollman, in order to provide the bottle F (elongate wine bottle) with enhanced stacking strength.
The combination discloses the diameter of the circular cross-section of the body being a maximum of 10% larger than the diameter of the circular cross-section of the shoulder E and neck G taken at a location of the upwardly sloping shoulder E adjacent to its connection with the body.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) and Mumford (US 4322009) as applied to claim 1 above, and further in view of Tsai (US 20110114112).
Claim 4:  The combination discloses the claimed invention except for the bottle being formed such that it forms a punt in the body, wherein a height of the punt is a maximum of 10% of the diameter of the cylindrical cross-section of the body close to the bottom.
Tsai discloses a container 20 for make-up, wherein the container 20 is formed such that it forms a punt in a body, while the figures are not to scale, figure 3 appears to depict a height of the punt being less than 10% of the diameter of a cylindrical cross-section of the body close to the bottom (see annotated fig. 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the bottle F (elongate wine bottle) of the combination to have a punt whose height is less than 10% of the diameter of the cylindrical cross-section of the body close to the bottom, as taught by Tsai, in order to permit the bottle 10 (elongate wine bottle) to more stably rest on a surface.

    PNG
    media_image2.png
    338
    862
    media_image2.png
    Greyscale


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) and Mumford (US 4322009) as applied to claim 1 above, and further in view of Lampugnale (US 20090285619).
Claim 5:  The combination discloses the claimed invention except for the bottle diameter being between 25 mm and 35 mm.
Lampugnale teaches a nail makeup kit having an upper container 10 defining an upper chamber 14 and a cap 38 with a stem 42 which extends into the upper chamber 14, wherein the outer diameter d of the upper container 10 is about 1 - 2 inches (25.4 - 50.8) (see fig. 1, 2, and P. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the bottle diameter between 25 mm and 25 mm as evidenced by Lampugnale, and in order to be ergonomically grasped by a likesize hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) and Mumford (US 4322009) as applied to claim 1 above, and further in view of Amemiya (US 5206062).
Claim 6:  The combination discloses the claimed invention except for the length of the wine bottle being between 10 cm and 25 cm and the volume of the internal space of the wine bottle being between 20 ml and 200ml.
Amemiya teaches a vessel 1 for cosmetics, wherein a height (length) of the vessel 1 is about 10 cm and a volume is about 75 cc (see C. 4 L. 33-38, C. 3 L. 48-51, and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the height 10 cm and the volume about 75 cc (ml), as taught by Amemiya, in order to hold a like quantity of volume and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) and Mumford (US 4322009) as applied to claim 1 above, and further in view of Mutterle (US 20170121163).
Claim 7:  The combination discloses the claimed invention except the wine bottle being manufactured from glass. 
	Mutterle discloses a prior art bottle that is made of glass or plastic (see P. 0038).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the body and shoulder E and neck G of the bottle F (elongate wine bottle) to be made of glass, as taught by Mutterle, in order to have decreased leaching, enhanced thermal insulation, and efficient recyclability.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 8:  The combination discloses the claimed invention except the wine bottle being manufactured from plastic. 
	Mutterle discloses a prior art bottle that is made of glass or plastic (see P. 0038).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the body and shoulder E and neck G of the bottle F (elongate wine bottle) to be made of plastic, as taught by Mutterle, in order to be lightweight and shatter-resistant.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 9:  The combination discloses the claimed invention except the wine bottle being manufactured from polyethylene terephthalate. 
	Mutterle discloses a prior art bottle that is made of polyethylene terephthalate (see P. 0038).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the body and shoulder E and neck G of the bottle F (elongate wine bottle) to be made of polyethylene terephthalate, as taught by Mutterle, in order to be recyclable, lightweight and shatter-resistant.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The drawing objections in paragraph 3 of office action dated 1 March 2022 are withdrawn in light of the amended claims filed 29 June 2022.
The specification objections in paragraph 4 of office action dated 1 March 2022 are withdrawn in light of the amended claims filed 29 June 2022.
The 35 U.S.C. § 112 rejections in paragraphs 6-12 of office action dated 1 March 2022 are withdrawn in light of the amended claims filed 29 June 2022. 
Applicant’s arguments, see page 11 lines 4-5, filed 29 June 2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schreiber (US 20170332767) further in view of Mumford (US 4322009)..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4343408 is considered pertinent to punched tear lines.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736